UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials x Soliciting Material Pursuant to §240.14a-12 TECHE HOLDING COMPANY (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11.(set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: NEW IBERIA, LA – NYSE-MKT: TSH- Patrick Little, President and CEO of Teche Holding Company (the “Company”),holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended December 31, 2013, the first quarter of fiscal year 2014. Earnings for the quarter ended December 31, 2013 amounted to $2.4 million, or $1.15 per diluted share. This is compared to $3.1 million, or $1.49 per diluted share, for the same quarter in fiscal 2013 that included an after-tax gain of $1.3 million from the sale of $46.3 million in mortgage loans. There was no similar transaction in this quarter ending December 31, 2013 resulting in a decrease of $0.34 per diluted share, or 22.8% compared to the prior year first quarter results. “We had solid earnings this quarter on top of record EPS for the past five fiscal years,” said Little.We had solid growth in the commercial, consumer, and mortgage loan categories. The Company reported the following points of interest: · SmartGrowth Deposits increased 0.2% over the linked quarter-end and 2.0% compared to a year ago.SmartGrowth Deposits amounted to 77.1% of total deposits at December 31, 2013, compared to 76.7% at September 30, 2013 and 77.7% a year ago. · Checking Account Balances increased 4.1% compared to the linked quarter-end and 10.6% compared to December 31, 2012. · The average rate paid on all deposits was 0.40% for the quartercompared to 0.40% for the linked quarter and 0.53% for the same quarter in the prior fiscal year. · Quarterly operating revenue decreased slightlyto $11.9 million for the current quarter, as compared to $12.0 million in the linked quarter and $13.5 million a year ago. · Tangible book value per share increased to $42.29, an increase of 1.5%, or $0.61, compared toSeptember 30, 2013 and 6.1%, or $2.43, year-over-year. · Net charge offs for the quarter amounted to 0.02% of average loans. Page 1 of 18 Capital Over the past twelve months, stockholders’ equity increased 8.2% to a record $91.7 million at December 31, 2013, while assets increased 4.4% to $876.7 million.The tangible equity ratio at December 31, 2013 increased to 10.09%, compared to 9.70% a year ago.Tangible book value per common share increased to a record $42.29, an increase of 6.1% compared to a year ago.Risk based capital remained strong at 14.34%, and the equity to assets ratio increased to 10.46% from 10.09% a year ago. During the quarter ended December 31, 2013, the Company did not repurchase any stock. QUARTERLY COMPARISON Dec '13 Sep '13 Jun '13 Mar '13 Dec '12 Stockholders' Equity (in millions) $ Ratio of Equity to Assets % Basic Earnings Per Share $ Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value Per Common Share $ Tangible Book Value Per Common Share $ Total Assets (in millions) $ Asset Quality The following tables set forth asset quality ratios and allowance for loan loss activity for each of the past five quarters: Net Charge offs, ALLL, NPAs quarterly comparison Dec ‘13 Sep ‘13 Jun ‘13 Mar ‘13 Dec '12 Net Charge-offs/Average Loans % ALLL*/NPLs % ALLL*/NPAs % ALLL*/Loans % NPAs/Assets % *ALLL figures include specific reserves The following table sets forth the allowance for loan loss activity for each of the past five quarters. Allowance for Loan Loss Provision & Charge-offs quarterly comparison (in 000's) Dec ‘13 Sep '13 Jun '13 Mar '13 Dec '12 Beginning ALLL $ Provision for Loan Losses 0 0 0 Net Charge-offs 97 Ending ALLL $ Ending ALLL (net of specific reserves) $ The allowance for loan losses was 1.10% of total loans, or $7.7 million, at December 31, 2013 compared to 1.15% of total loans, or $7.9 million, at September 30, 2013 and 1.28% of total loans, or $8.2 million, at December 31, 2012. Net charge-offs for the quarter were $0.2 million, or 0.02% of average loans, compared to $0.5 million, or 0.07% of average loans, for the same period a year ago.For the twelve months ended December 31, 2013, net Page 2 of 18 charge offs were $0.8 million, or 0.12% of average loans, compared to $1.9 million, or 0.29% of loans, for the twelve months ended December 31, 2012. Non-performing assets increased slightly to $3.9 million, or 0.44% of total assets, at December 31, 2013 compared to $3.3 million, or 0.39% of total assets, at September 30, 2013 and $10.3 million, or 1.20% of total assets, a year ago. The increase from the linked quarter was due to slight increases in delinquent loans offset by lower balances on real estate owned.The decrease from one year ago was primarily due to lower commercial loan delinquencies. Revenue Net Interest Income quarterly comparison (In 000’s) Dec ‘13 Sep ‘13 Jun ‘13 Mar ‘13 Dec '12 Interest Income $ Interest Expense Net Interest Income $ Net interest income increased slightly compared to the linked quarter while increasing $0.2 million from the same quarter last year. Net Interest Margin and Spread quarterly comparison Dec ‘13 Sep '13 Jun '13 Mar '13 Dec '12 Yield on Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Net interest margin amounted to 4.00% for the three-month period ended December 31, 2013, compared to 3.98% for the three months ended December 31, 2012.The increase was primarily due to lower deposit rates offset somewhat by increased FHLB advance rates along with lower rates on both loans and investments. Spread amounted to 3.85% for the three month period ended December 31, 2013, compared to 3.80% for the same period in the previous year.Compared to the same quarter last year, the average yield on earning assets decreased 12 basis points from 4.92% to 4.80%, while the average cost of funds decreased 15 basis points from 1.11% to 0.96%. Operating Revenue Operating revenue consisting of net interest income (before provisions for loan losses) plus non-interest income, amounted to $11.9 million for the quarter ended December 31, 2013, compared to $13.5 million for the same quarter in 2012. The 2012 quarter included a $2.0 million before tax gain from the sale of $46.3 million in mortgage loans. The table below reflects the Company’s operating revenues in millions over the past five quarters: Operating Revenue quarterly comparison (in millions) Dec 13 Sep '13 Jun '13 Mar '13 Dec ‘12 Net Interest Income $ Non Interest Income Operating Revenue $ Page 3 of 18 Non-Interest Income Non-interest income was $4.0 million for the quarter ended December 31, 2013, as compared to $4.2 million in the linked quarter and $5.8 million for the same quarter in 2012. The 2012 quarter included a $2.0 million before tax gain from the sale of $46.3 million in mortgage loans.Non-interest income amounted to 1.86% of average assets for the quarter ended December 31, 2013 compared to 1.96% for the linked quarter and 2.73% a year ago. Non-Interest Income & Expense quarterly comparison (in thousands) Dec '13 Sep '13 Jun '13 Mar '13 Dec '12 Interchange fee Income $ Other Non-Interest Income $ Total Non-Interest Income $ Total Non-Interest Income/Avg. Assets % Non-Interest Expense $ Non-Interest Expense/Avg. Assets % Non-Interest Expense For the quarter ended December 31, 2013, non-interest expense was $8.5 million, or 3.90% of average assets, compared to $8.8 million, or 4.15% of average assets, in the linked quarter, which was a decrease of 3.9%, primarily due to decreases in compensation, marketing and professional expenses, partially offset by increases in occupancy expense.Compared to the same quarter in fiscal 2012, non-interest expense decreased by $0.3 million, or 3.5%, from $8.8 million to $8.5 million, which was primarily due to decreases in compensation, marketing and professional expenses, partially offset by increases in occupancy expense. Net Income and Dividends On November 20, 2013, the Board of Directors declared a $0.38 per share quarterly dividend.Based on the closing price of the Company’s common stock of $50.13 per share on November 20, 2013, the annualized dividend yield was 3.03%.Since 2003, the Company has increased dividends for eleven consecutive years.During fiscal 2013, the Company declared dividends totaling $1.475 per share. QUARTERLY COMPARISON Dec ‘13 Sep '13 Jun '13 Mar '13 Dec '12 Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Loans QUARTERLY COMPARISON (in millions) Dec ‘13 Sep '13 Jun '13 Mar'13 Dec '12 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans $ Mortgage Loans (owner occupied conforming) Total Loans $ Page 4 of 18 Linked Quarter Comparison.Gross loans receivable increased to $703.8 million at December 31, 2013 from $684.4 million at September 30, 2013, an increase of $19.4 million or 2.8%, primarily due to increases in all loan categories with commercial loans experiencing the most growth with an increase of $9.3 million.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans, and consumer loans, were $524.3 million, or 74.5% of total loans, at December 31, 2013, compared to $509.0 million, or 74.4%, at September 30, 2013, a three month increase of $15.3 million, or 3.0%. Commercial loan balances at December 31, 2013 amounted to $233.5 million compared to $224.2 million at September 30, 2013, a three month increase of $9.3 million, or 4.1%.Consumer loan balances at December 31, 2013 amounted to $134.1 million compared to $129.6 million at September 30, 2013, a linked quarter increase of $4.5 million, or 3.5%. One Year Comparison. Gross loans receivable increased to $703.8 million at December 31, 2013 from $642.6 million at December 31, 2012, a twelve month increase of $61.2 million, or 9.5%.SmartGrowth Loans increased to $524.3 million at December 31, 2013 from $477.2 million at December 31, 2012, a twelve month increase of $47.1 million, or 9.9%. Commercial loan balances at December 31, 2013 amounted to $233.5 million compared to $220.5 million at December 31, 2012, a twelve month increase of $13.0 million, or 5.9%.Consumer loan balances at December 31, 2013 amounted to $134.1 million, compared to $113.4 million at December 31, 2012, a twelve month increase of $20.7 million, or 18.3%. “We made over $52.7 million in loans this quarter,” said Little, “including $49.6 million in SmartGrowth loans.The Southwest Louisiana region is a great area with a growing economy and low unemployment.” Deposits QUARTERLY COMPARISON (in millions) Dec ‘13 Sep '13 Jun '13 Mar '13 Dec ‘12 SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ Avg. Yield on Deposits % Avg. Yield on Checking % Linked Quarter Comparison.Total deposits decreased to $648.5 million at December 31, 2013 from $650.8 million at September 30, 2013, a linked quarter decrease of $2.3 million, or 0.4%. The Company’s SmartGrowth Deposit Accounts, consisting of checking accounts, money market accounts, and savings accounts, increased $1.0 million, or 0.2%, to $500.1 million at December 31, 2013, from $499.1 million at September 30, 2013. Page 5 of 18 Checking account balances at December 31, 2013 increased $10.0 million, or 4.1%, to $255.4 million from $245.4 million at September 30, 2013. One Year Comparison. Total deposits increased to $648.5 million at December 31, 2013 from $630.6 million at December 31, 2012, a twelve month increase of $17.9 million, or 2.8%.Total SmartGrowth Deposits increased $10.1 million, or 2.1%, from $490.0 million at December 31, 2012 to $500.1 million at December 31, 2013. SmartGrowth Deposits amounted to 77.1% of total deposits as of December 31, 2013, compared to 77.7% at December 31, 2012. Checking account balances have increased 10.7%, or $24.6 million, in the past 12 months from $230.8 million at December 31, 2012 to $255.4 million at December 31, 2013. Checking account balances at December 31, 2013 accounted for 39.4% of total deposits, compared to 36.6% at December 31, 2012. Teche Holding Company is the parent company of Teche Federal Bank, which operates twenty offices in South Louisiana and serves over 86,000 customers.Teche is the fourth largest publicly traded bank holding company based in Louisiana with over $876 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE MKT. As previously announced, on January 12, 2014, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with IBERIABANK Corporation (“IBKC”), the parent company of IBERIABANK.Under the Merger Agreement, subject to the receipt of shareholder and regulatory approval and the satisfaction of certain other conditions, the Company will merge with and into IBKC (the “Merger”) after which Teche Federal Bank is expected to merge with and into IBERIABANK. As a result of the Merger, each share of Company common stock will be exchanged for 1.162 shares of IBKC common stock, subject to adjustment as set forth in the Merger Agreement. Important Additional Information. This communication does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval.In connection with the Merger, IBKC will file with the Securities and Exchange Commission (“SEC”) a registration statement on Form S-4 that will include a proxy statement/prospectus for the shareholders of the Company.The Company will mail the final proxy statement/prospectus to its shareholders. BEFORE MAKING ANY VOTING OR INVESTMENT DECISION, INVESTORS ARE URGED TO READ THE PROXY STATEMENT/PROSPECTUS REGARDING THE MERGER AND ANY OTHER RELEVANT DOCUMENTS CAREFULLY IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE MERGER. The proxy statement/prospectus, as well as other filings containing information about IBKC and the Company, will be available without charge, at the SEC’s Internet site (http://www.sec.gov). Copies of the proxy statement/prospectus and the filings with the SEC that will be incorporated by reference in the proxy statement/prospectus can also be obtained, when available, without charge, from IBKC’s website (http://www.iberiabank.com), under the heading “Investor Information” and on the Company’s website (http://www.teche.com). IBKC and the Company, and certain of their respective directors, executive officers and other members of management and employees may be deemed to be participants in the solicitation of proxies from the shareholders of the Company in respect of the Merger. Information regarding the directors and executive officers of IBKC, including Page 6 of 18 their beneficial ownership of IBKC’s common stock, is set forth in the definitive proxy statement for IBKC’s 2013 annual meeting of shareholders, as filed with the SEC on April 12, 2013 and in Forms 3, 4 and 5 filed with the SEC by its officers and directors.Information regarding the directors and executive officers of the Company, including their beneficial ownership of the Company’s common stock, is set forth in the definitive proxy statement for the Company’s 2014 annual meeting of shareholders, as filed with the SEC on December 30, 2013 and in Forms 3, 4 and 5 filed with the SEC by its officers and directors.Additional information regarding the interests of such participants will be included in the proxy statement/prospectus and other relevant documents regarding the Merger filed with the SEC when they become available. Caution About Forward-Looking Statements This press release may contain “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995. In general, forward-looking statements usually use words such as “may,” “believe,” “expect,” “anticipate,” “intend,” “will,” “should,” “plan,” “estimate,” “predict,” “continue,” and “potential” or the negative of these terms or other comparable terminology. Forward-looking statements represent management’s beliefs, based upon information available at the time the statements are made, with regard to the matters addressed; they are not guarantees of future performance.Forward-looking statements are subject to numerous assumptions, risks and uncertainties that change over time and could cause actual results or financial condition to differ materially from those expressed in or implied by such statements.Factors that could cause or contribute to such differences include, but are not limited to, the possibility that expected benefits may not materialize in the time frame expected or at all, or may be more costly to achieve, that the Merger may not be timely completed, if at all, that prior to completion of the Merger or thereafter, IBKC’s and the Company’s respective business may not perform as expected due to transaction-related uncertainties or other factors; that the parties are unable to implement successful integration strategies; that the required regulator, shareholder, or other closing conditions are not satisfied in a timely manner, or at all, reputational risks and the reaction of the parties’ customers to the Merger; diversion of management time to Merger-related issues, and other factors and risk influences contained in the cautionary language included under the headings “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” in IBKC’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012, and Quarterly Reports on Form 10-Q for the quarters ended March 31, 2013, June 30, 2013 and September 30, 2013 and other documents subsequently filed by IBKC with the SEC and under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” contained in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2013, and other documents subsequently filed by the Company with the SEC.Consequently, no forward-looking statement can be guaranteed.Neither IBKC nor the Company undertakes any obligation to update or revise any forward-looking statements, whether as a result of all information, future events or otherwise.For any forward-looking statements made in this press release or any related documents, protection under the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 is being claimed. Page 7 of 18 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Statements of Income (UNAUDITED) THREE MONTHS ENDED Dec. Sep. Jun. Mar. Dec. Condensed Statements of Income Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses - - - Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Income Taxes Income Taxes Net Income $ Selected Financial Data Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Quarterly Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets $ Earning assets $ Loans $ Interest-bearing deposits $ Total deposits $ Total stockholders’ equity $ (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity $ Net Income $ Plus Amortization of core deposit intangibles, net of related income taxes 1 1 1 1 1 Net Income, as adjusted $ Page 8 of 18 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Balance Sheet (UNAUDITED) Dec. Sep. Jun. Mar. Dec. SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgage Loans Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Allowance for Loan Losses ) Loans Receivable, Net Cash and Securities Goodwill and Other Intangibles Foreclosed Real Estate Other TOTAL ASSETS $ SmartGrowth Deposits Checking $ Money Market Savings Total Smart Growth Deposits Time Deposits Total Deposits FHLB Advances Other Liabilities Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share (1) $ Shares Outstanding (in thousands) Non-performing Assets/Total Assets % ALLL/Loans % ALLL/NPLs % (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax affected basis.The amount was calculated using the following information. Stockholders’ Equity $ Less goodwill and other Intangible assets, net of related income taxes ) Tangible Stockholders’ Equity $ Total Assets $ Less goodwill and other Intangible assets, net of related income taxes ) Total Tangible Assets $ Page 9 of 18 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Annual Balance Sheet (UNAUDITED) Dec. Dec. Dec. Dec. SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgage Loans Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Allowance for Loan Losses ) Loans Receivable, Net Cash and Securities Goodwill and Other Intangibles Foreclosed Real Estate Other TOTAL ASSETS $ SmartGrowth Deposits Checking $ Money Market Savings Total Smart Growth Deposits Time Deposits Total Deposits FHLB Advances Other Liabilities Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share (1) $ Non-performing Assets/Total Assets % ALLL/Loans % ALLL/NPLs % Shares Outstanding (in thousands) (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense. Stockholders’ Equity $ Less goodwill and other Intangible assets, net of related income taxes ) Tangible Stockholders’ Equity $ Total Assets $ Less goodwill and other Intangible assets, net of related income taxes ) Total Tangible Assets $ Page 10 of 18 Quarter-End Loan Data Total Net Charge- Net Charge- 90 Days + 90 Days + December 31, 2013 Loans Offs Offs Non Accrual Non Accrual (In 000’s) Dollars Dollars Percentage Dollars Percentage Real Estate Loans Construction $ $ % $ % Permanent, Secured by: 1-4 Dwelling Units: Revolving, Open-End Loans (HELOC) % 19 % All Other Secured by First Liens 68 % % Secured by Junior Liens % % Multifamily (5+ Dwelling Units) % % Nonresidential Property (Except Land) % % Land % % Consumer % % Commercial % % Subtotal – Real Estate Loans $ $
